DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-7-22 has been entered.
Applicant’s amendment filed on 3-7-22 has been entered.  Claim 7 has been canceled.  Claims 8-9 have been amended.  Claims 14-18 have been added.  Claims 8-9 and 14-18 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3-7-22 was filed after the mailing date of the Final Office Action on 9-9-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “wherein the transgenic rabbit is inactivated for endogenous antibody 
light chain expression” in lines 1-2 of claim 16 is vague and renders the claim indefinite.  There are two types of immunoglobulin light chain: kappa light chain and lambda light chain.  It is unclear whether the “endogenous antibody light chain” is intended to mean kappa light chain or lambda light or both kappa and lambda light chains.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the immunization of the transgenic rabbit and analysis of the B cells obtained from the transgenic rabbit as disclosed in the specification, does not reasonably provide enablement for the generation of the claimed transgenic rabbits, heterozygous or homozygous, comprising the humanized immunoglobulin light chain locus, the humanized heavy chain locus, and the human CD79alpha and CD79beta loci with the desired phenotype.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 8-9 and 14-18 are directed to a transgenic rabbit whose genome comprises a transgene comprising the humanized immunoglobulin light chain locus comprising 25 human immunoglobulin kappa light chain variable region (Vk) elements, a human IGKJ4 (Jk4) J element, and a human Ck coding region, wherein (a) the 3’ proximal Vk element is human light chain V segment IGK VI-39-01, (b) 3’ proximal to said 3’ proximal Vk gene segment a promoter is operably linked, and (c) 5’ proximal to said 3’ proximal Vk gene segment the human IGKJ4 J-element or a functional fragment thereof is operably linked, wherein one or more B cell obtained from peripheral blood of said transgenic rabbit upon immunization with an antigen expresses a humanized immunoglobulin kappa light chain; and wherein the transgenic rabbit further comprises (1) a transgene comprising a humanized immunoglobulin heavy chain locus, comprising 8 human VH elements, human JH1-JH6 elements, human Cmu-coding regions fused to human bcl2 coding sequence, and human Cgamma coding regions, (2) transgenes comprising the human CD79alpha and CD79beta loci, and (3) loss-of-function mutations within the rabbit Cmu and rabbit Ck koci.  Claim 9 reads on a B-cell from the transgenic rabbit of claim 8.  Claim 14 specifies the transgenic rabbit is homozygous for the humanized heavy chain and the humanized light chain locus.  Claim 15 specifies the transgenic rabbit is heterozygous for the humanized heavy chain and the humanized light chain locus.  Claims 16-17 specify the transgenic rabbit is inactivated for endogenous antibody light chain expression and endogenous antibody heavy chain expression, respectively.  Claim 18 specifies the transgenic rabbit is inactivated for endogenous antibody heavy chain expression.

Nature of the invention: 
A transgenic rabbit whose genome comprises a transgene comprising the humanized immunoglobulin light chain locus comprising 25 human immunoglobulin kappa light chain variable region (Vk) elements, a human IGKJ4 (Jk4) J element, and a human Ck coding region, wherein (a) the 3’ proximal Vk element is human light chain V segment IGK VI-39-01, (b) 3’ proximal to said 3’ proximal Vk gene segment a promoter is operably linked, and (c) 5’ proximal to said 3’ proximal Vk gene segment the human IGKJ4 J-element or a functional fragment thereof is operably linked, wherein one or more B cell obtained from peripheral blood of said transgenic rabbit upon immunization with an antigen expresses a humanized immunoglobulin kappa light chain; and wherein the transgenic rabbit further comprises (1) a transgene comprising a humanized immunoglobulin heavy chain locus, comprising 8 human VH elements, human JH1-JH6 elements, human Cmu-coding regions fused to human bcl2 coding sequence, and human Cgamma coding regions, (2) transgenes comprising the human CD79alpha and CD79beta loci, and (3) loss-of-function mutations within the rabbit Cmu and rabbit Ck koci.

The state of the prior art: 
The state or the art of how to prepare transgenic vector and how to produce transgenic rabbit by using the transgenic vector was well known in the art, however, the resulting phenotype of the transgenic rabbit was unpredictable before the effective filing date of the claimed invention. 

The breadth of the claims: 
The claims encompass transgenic rabbit, heterozygous or homozygous, comprising the humanized immunoglobulin light chain locus comprising 25 human immunoglobulin kappa light chain variable region (Vk) elements, a human IGKJ4 (Jk4) J element, and a human Ck coding region, wherein one or more B cell obtained from peripheral blood of said transgenic rabbit upon immunization with an antigen expresses a humanized immunoglobulin kappa light chain; and wherein the transgenic rabbit further comprises (1) a transgene comprising a humanized immunoglobulin heavy chain locus, comprising 8 human VH elements, human JH1-JH6 elements, human Cmu-coding regions fused to human bcl2 coding sequence, and human Cgamma coding regions, (2) transgenes comprising the human CD79alpha and CD79beta loci, and (3) loss-of-function mutations within the rabbit Cmu and rabbit Ck koci.

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification mentions the transgenic rabbits used for immunization contained (1) a transgene derived from the rabbit immunoglobulin heavy chain locus, substituted with 8 human VH elements, human JH1-JH6 elements, human Cmu-coding regions fused to human bcl2 coding sequence, and human Cgamma coding regions; (2) a transgene derived from the rabbit immunoglobulin light chain locus, substituted with 25 human Vk elements, the proximal Vk element fused to human Jk4, and a human Ck coding region; (3) transgenes derived from the human CD79a and CD79b loci; and (4) loss-of-function mutations within the rabbit Cmu and rabbit Ck loci.  Rabbits were immunized with recombinant soluble antigen by alternating intramuscular and subcutaneous applications, blood was taken, and peripheral mononuclear cells were isolated, which were used as a source of antigen-specific B-cells in the B-cell cloning process.  Rabbits were immunized using a plasmid expression vector coding for full-length antigen by intradermal application of vector DNA, blood was taken and peripheral mononuclear cells were isolated, which were used as a source of antigen-specific B-cells in the B-cell cloning process (Example 1, p. 19-20).  Total RNA was prepared from B cell lysate and RTPCR was performed to obtain cDNA.  The used antigen was the extracellular domain of TPBG (trophoblast glycoprotein, SEQ ID No. 11) and the resulting antibodies for the extracellular domain of TPBG are described as SEQ ID Nos. 12-14 (Example 4, p. 23).  Anti-TPBG samples were added in a 1:2 dilution series to determine its binding to recombinant TPBG.  Supernatant comprising anti-TPBG antibodies were added in a 1:2 dilution series to determine its binding to human TPBG in the human breast cancer tumor cell line MCF7.  Table shows the binding ot anti-TPBG Fab fragment to human TPBG (Example 5, p. 24).
The specification fails to provide adequate guidance and evidence for how the claimed transgenic rabbits were generated.  The specification fails to disclose what would be the phenotype of the claimed transgenic rabbits, heterozygous or homozygous, comprising the humanized immunoglobulin light chain locus comprising 25 human immunoglobulin kappa light chain variable region (Vk) elements, a human IGKJ4 (Jk4) J element, and a human Ck coding region; and wherein the transgenic rabbit further comprises (1) a transgene comprising a humanized immunoglobulin heavy chain locus, comprising 8 human VH elements, human JH1-JH6 elements, human Cmu-coding regions fused to human bcl2 coding sequence, and human Cgamma coding regions, (2) transgenes comprising the human CD79alpha and CD79beta loci, and (3) loss-of-function mutations within the rabbit Cmu and rabbit Ck koci.

The unpredictable nature of the art:
The claims read on transgenic rabbit, heterozygous or homozygous, comprising the humanized immunoglobulin light chain locus comprising 25 human immunoglobulin kappa light chain variable region (Vk) elements, a human IGKJ4 (Jk4) J element, and a human Ck coding region; and wherein the transgenic rabbit further comprises (1) a transgene comprising a humanized immunoglobulin heavy chain locus, comprising 8 human VH elements, human JH1-JH6 elements, human Cmu-coding regions fused to human bcl2 coding sequence, and human Cgamma coding regions, (2) transgenes comprising the human CD79alpha and CD79beta loci, and (3) loss-of-function mutations within the rabbit Cmu and rabbit Ck koci.
The state of the art of transgenics before the effective filing date of the claimed invention held that the phenotype of transgenic animals was unpredictable.  The resulting phenotype of the claimed transgenic animals or transgenic rabbits was unpredictable before the effective filing date of the claimed invention.  Patil et al., 2011 (Indian Journal of Public Health research & Development, Vol. 2, No. 1, p. 106-109) reports limitations and issues concerned with transgenic animal including 1) Certain transgenic phenotypes may result in lethality that may compromise animals’ health status like impaired reproduction/lactation, immunodeficiency etc., 2) During development there may be physiologic compensation for the loss of a gene product in the knockout mouse, thus, complicating the interpretation of the phenotypic changes seen in transgenic animals, 3) One transgenic mouse will not be identical to another and strain differences will be a source of variability, and 4) Incorporation of new genetic material may alter the control of function of other genes.  Khodarovich et al., 2013 (Applied Biochemistry and Microbiology, Vol. 49, No. 9, pp. 711-722) points out that the effectiveness of DNA microinjection into the pronucleus of a zygote significantly differs for different animal species.  It gives good results in mice, rabbits and pigs but is much less effective in large animals.  This phenomenon can be due to 1) the smaller number of animals in a litter hampers collecting a sufficient amount of zygotes for injections, 2) it is difficult to "catch" the proper stage of zygote development, and 3) the pronuclei of large animals can often hardly be distinguished and the centrifugation of zygotes may require their visualization.  Moreover, the efficiency of transgenic integration in large animals is less than in mice (e.g. p. 716, right column, 2nd full paragraph).
Selsby et al., 2015 (ILAR Journal, Vol. 56, No. 1, p. 116-126) discusses different animal models for DMD.  The mdx mice have much milder phenotype than that of human DMD patients.  These animals continue to be mobile, experience very little limb muscle fibrosis or adiposity, exhibit no significant contractures, and have only a mildly reduced life span (e.g. p. 117, right column, last paragraph).  Golden retriever muscular dystrophy (GRMD) dogs have a high degree of variability, despite an identical causative mutation.  It is likely that at the root of this issue is variation in the expression of alternatively spliced dystrophin gene products and expression of resultant truncated translational products in the muscles of GRMD dogs, leading to great phenotypic range (e.g. p. 118, left column, 3rd paragraph).  DMD rats showed muscle pathology consistent with DMD, however, there was large variation in severity between individual animals.  The DMD rats have a phenotype similar to human DMA patients including fatty infiltration and a cardiac defect (e.g. p. 118, right column, 2nd paragraph).  It is apparent that different species of non-human mammal could have diverse resulting phenotype with the same type of mutation and for the same species of non-human mammals, different type of mutations could result in various resulting phenotypes of transgenic non-human mammals.
Further, Maksimenko et al., 2013 (Acta Naturae, Vol. 5, No. 1, p. 33-46) reports that “there have been numerous attempts at using animals in order to produce recombinant human proteins and monoclonal antibodies. However, it is only recently that the first two therapeutic agents isolated from the milk of transgenic animal, C1 inhibitor (Ruconest) and antithrombin (ATryn), appeared on the market” (e.g. Abstract).  Microinjection (MI) is now used mainly to produce transgenic mice, rabbits and pigs because of the insufficient efficiency of the method due to the low frequency of incorporation of recombinant DNA into the genome and the availability of zygotes at the two pronuclear stages (e.g. p. 34, bridging left and right columns).  “The adverse effects of the nuclear transfer (NT) techniques include a low in utero embryo survival rate and poor health of the newborn animals.  This is attributed, among other things, to incomplete reprogramming of the somatic nucleus, resulting in impaired expression of several of the genes required for the proper progression of embryogenesis.” (e.g. p. 35, left column, 1st full paragraph).  The site-specific transgenesis technology using embryonic stem (ES) cells has only been perfected for mice and rats.  ES cell lines for farm animals have yet to be obtained (e.g. p. 35, left column, 2nd full paragraph).  “The site at which the construct is integrated into the genome plays a crucial role in ensuring efficient transgene expression.  Injected DNA is typically incorporated into the gene-poor regions, which are characterized by frequent DNA breaks.  The chromatin in these regions typically exerts a negative influence on the expression of the transgene integrated nearby.  In addition, several copies of the construct are typically integrated onto the same genome site, which can, in turn, lead to repression of transcription due to the formation of heterochromatin in repetitive sequences (e.g. bridging right column, p. 36 and left column, p. 37).  There are difficulties and problems encountered by using technology of microinjection and somatic cell nuclear transfer (SCNT) to generate transgenic animals before the effective filing date of the claimed invention.  The site-specific transgenesis technology using embryonic stem (ES) cells has only been perfected for mice and rats, and the site of integration of the transgene into the genome plays a crucial role in ensuring efficient transgene expression.
More recently, Yang et al., 2016 (PNAS, 113(41), E6209-E6218, p. 1-10) reports generation of transgenic mice expressing either the ALS-associated mutant C71G or wild-type protein, and the mice expressing the mutant protein had relentless progression of motor neuron loss with concomitant progressive muscle weakness ending in paralysis and death.  Unexpectedly, the acceleration of motor neuron degeneration precedes the accumulation of mutant PFN1 aggregates, which suggests that although mutant PFN1 aggregation may contribute to neurodegeneration, it does not trigger its onset (e.g. Abstract).  Yang use two different promoters (Prp and Thy1.2) to generate transgenic lines expressing mutant PFN1 protein (C71G) and found that mutant PFN1 driven by the Thy1.2 promoter is expressed in the largest alpha motor neuron population, whereas the transgene expression is broader in Prp-PFN1C71G mice, including both motor and nonmotor neurons (e.g. p. 2, right column, 2nd paragraph).  The Prp-PFN1C71G line did not develop any ALS phenotype up to the age of 700d.  In contrast, all Thy1.2-PFN1C71G mice began to show slight weakness at an average age of ~350d and become paralyzed at 421d.  Yang crossed the transgenic lines to produce homozygote mice and found that the cross within the Prp-PFN1C71G line did not yield any homozygotes, suggesting this genotype is lethal.  However, Thy1.2-PFN1C71G homozygous mice resulted in a 50% increase in exogenous expression relative to the hemizygous mice, and the Thy1.2-PFN1C71G homozygous mice began to display weakness at ~150d and full paralysis at 321d, which represents a 25% reduction in survival relative to the Thy1.2-PFN1C71G hemizygous mice (e.g. p. 2, right column, last paragraph).  It is apparent that different promoter driving the expression of the same mutant protein can result in different phenotype in the transgenic animal such as mice, and heterozygous (hemizygous) transgenic animal and homozygous transgenic animal can have different phenotype because of the site of expression and the level of the mutant protein expressed in the transgenic animal.  The homozygous Prp-PFN1C71G transgenic mice resulted in lethal phenotype, however, the homozygous Thy1.2-PFN1C71G mice showed more severe ALS phenotype but not lethal phenotype.
In addition, Guo et al., 2015 (Cell Research, Vol. 25, p. 767-768) points out “mosaic mutations and off-target effects caused by CRISPR/Cas9 have led to concerns about the efficiency and specificity of this new technique in non-human primates and other large animals” (p. 767, left column, 1st paragraph).  Mosaic mutation may result from the prolonged expression of Cas9 mRNA, however, Cas9 protein also leads to mosaic mutations.  Mosaic mutations may affect generation of animal models of genetic human diseases (e.g. p. 767, right column, last paragraph).  Lee et al., 2016 (Drug Discovery Today: Disease Models, Vol. 20, p. 13-20) reports that “considerable controversies such as off-target effects, germline transmission, efficient genotyping, and phenotyping needed to be validated in the GEMs that were produced by engineered nucleases…, there are still critical issues that might result in the misrepresentation of the genotype and phenotype of mice generated using engineered nucleases”.  “Many investigators have optimistically presumed that the premature stop codon generated by the engineered nucleases immediately downstream of the start codon would result in the expression of truncated transcript that would be remarkably decreased by an RNA quality-control mechanism that selectively eliminates mutated mRNAs harboring premature stop codons, which is called nonsense-mediated mRNA decay (NMD) [63,64].  However, it is often disregarded that premature stop codons in the vicinity of the start codon are unable to induce NMD… Alternative splicing and exon skipping sometimes bypass premature stop codons, resulting in the formation of alternative proteins…, If these mutant or misfolded proteins are not degraded by ubiquitin-proteasome system (UPS)-dependent degradation or autophagy, they would have a high potential to play unexpected roles in vivo.  Furthermore, unexpected proteins that seem to be produced from frame-shift alleles of GEM [66] can be generated by another biological phenomenon called translational reinitiation (TRI)” (e.g. p. 18, left column, 2nd paragraph).  It appears that NMD and Tri mechanisms can generate truncated or aberrant RNA and proteins in genetically modified mouse model (GEM) and they could influence the resulting phenotype of the GEM.  Similarly, those issues can also influence the resulting phenotype of other transgenic animals.
Further, Bradley et al., 2013 (WO 2013/061098 A2) discussed problems encountered in producing humanizing antibodies via transgenic animal.  “Although fully human antibodies could be generated, these models have several major limitations: (i) the size of the heavy and light chain loci (each several Mb) made it impossible to introduce the entire loci into these models.  As a result the transgenic line recovered had a very limited repertoire of V-regions, most of the constant regions were missing and important distant enhancer regions were not included in the transgenes.  (ii) the very low efficiency of generating the large insert transgenic lines and the complexity and time required to cross each of these into the heavy and light chain knockout strains and make them homozygous again, restricted the number of transgenic lines which could be analysed for optimal expression. (iii) individual antibody affinities rarely reached those which could be obtained from intact (non-transgenic) animals (e.g. p. 1).
Zhu et al., 2019 (Nature Communications, 10:1845, p. 1-13) discusses the challenges in humanizing the mouse genome.  “Genomically humanized mouse strains with physiological levels of gene expression tend to have slower, milder phenotypes than transgenic overexpression models.  However, these gene-targeted animals avoid overexpression artefacts, ectopic expression, and mutations resulting from random integration that can arise in transgenic models” (e.g. p. 1, last paragraph).  “In one of the first large-scale genomic humanization studies of gene expression, the humanized region was almost 200 kb long, located in the alpha globin gene cluster.  In all these cases, perhaps surprisingly, phenotypes ranged from relatively mild to apparently no different from wild-type mice (other than for the production of human proteins) (e.g. p. 6, right column, last paragraph).  “The rule of the genome are not fully understood, nor are the full phenotypic consequences of creating mice with human genomic DNA… However, the design of a humanization strategy is far from routine, and a key question remains: how far to humanize (e.g. p. 7, right column, 2nd paragraph).  “A critically important feature for gene regulation is the gene promoter, but currently no geed spatial definition of the promoters of most gene is available” (e.g. p. 8, left column, last paragraph).  “One potential limitation of genomic humanization strategies that include the promoter regions is that even though human and mouse transcription factors are conserved, orthologues do not necessarily have identical amino-acid sequence or recognize identical motifs.  Therefore, mouse proteins might not correctly regulate the transcription of human genes… humanized gene expression levels in mouse closely correlated with levels of the mouse orthologous gene, and not the human gene in human cells, in contrast to findings of the earlier study that suggested human expression levels were maintained” (e.g. p. 8, right column, 1st paragraph).  In some instance, the 3’ UTR of a mouse gene overlaps the 5’ UTR of the adjacent gene, whereas in the human genome the two orthologues are separated by several kb.  Therefore, the humanization strategy would be to replace the mouse gene with human gene but not to disrupt the regulation of downstream mouse genes (e.g. p. 8, right column, 2nd paragraph).  “The phenotype of a genetic mouse model-transgenic or genomically humanized-is not always predictable” (e.g. p. 9, right column, last paragraph).  It is apparent that the resulting phenotypes of genomically humanized mouse are different from that of the transgenic overexpression model.  Different humanized mouse model shows different phenotypes and promoters for the human and mouse orthologous genes could be different and mouse proteins might not correctly regulate the transcription of human genes.  Humanized gene expression levels in mouse closely correlated with levels of the mouse orthologous gene, and not the human gene in human cells.  The phenotype of a genetic mouse model-transgenic or genomically humanized-is not always predictable. 
The claims encompass heterozygous and homozygous transgenic rabbits expressing humanized Ig light chain and further expressing humanized Ig heavy chain and humanized B cell receptor.  In view of the state of the art of transgenics including genomically humanized transgenic animal and transgenic animal overexpressing a transgene as discussed above, the resulting phenotype of the claimed transgenic rabbits was unpredictable before the effective filing date of the claimed invention.  The individual gene of interest (various nucleotide sequences encoding the different human proteins), promoter, enhancer, coding or non-coding sequences present in the transgene construct, the genetic background of the transgenic animals, the form (linear or circular) of the DNA molecule, the DNA concentration, the DNA copy number, different gene structures between human and the transgenic animal such as rabbit, the injection site, and the integration site of the transgene could determine the transgene expression in the transgenic animals and the resulting phenotype of the transgenic animals.  Further, different promoter driving the expression of the same mutant protein can result in different phenotype in the transgenic animal such as rabbit, and heterozygous (hemizygous) transgenic animal and homozygous transgenic animal can have different phenotype because of the site of expression and the level of the mutant protein expressed in the transgenic animal.  Generation of transgenic animal with desired phenotype is far from routine experimentation in view of the state of the art of transgenics.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to produce the claimed transgenic rabbits and use said transgenic rabbits.

It is noted that the specification fails to provide adequate guidance and evidence for how the claimed transgenic rabbits were generated.  Total RNA was prepared from B cell lysate and RTPCR was performed to obtain cDNA.  The used antigen was the extracellular domain of TPBG (trophoblast glycoprotein, SEQ ID No. 11) and the resulting antibodies for the extracellular domain of TPBG are described as SEQ ID Nos. 12-14 (Example 4, p. 23).  Anti-TPBG samples were added in a 1:2 dilution series to determine its binding to recombinant TPBG.  Supernatant comprising anti-TPBG antibodies were added in a 1:2 dilution series to determine its binding to human TPBG in the human breast cancer tumor cell line MCF7.  Table shows the binding of anti-TPBG Fab fragment to human TPBG (Example 5, p. 24).
It is unclear whether the extracellular domain of TPBG is the antigen used in Example 1 to immunize the claimed transgenic rabbit.  It is unclear whether the antibody sequence of SEQ ID Nos. 12-14 are the antibodies produced from the immunization of the claimed transgenic rabbit by using the extracellular domain of TPBG.  It is also unclear whether the anti-TPBG sample and the anti-TPBG antibodies mentioned in example 5 are the antibodies of SEQ ID Nos. 12-14 of example 4.  It is also unclear whether the antibodies of SEQ ID Nos. 12-14 are human antibodies against human Ig kappa light chain or human Ig heavy chain or both.  The specification also fails to disclose whether the transgenic rabbit used for immunization is homozygous or heterozygous.  The phenotype of homozygous transgenic rabbit could be different from the phenotype of heterozygous transgenic rabbit, and their resulting phenotypes were unpredictable before the effective filing date of the claimed invention.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to generate the claimed transgenic rabbits with desired phenotype, and without a phenotype, one skilled in the art would not know how to use the claimed transgenic rabbits.
The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to identify and isolate embryonic stem cells of rabbit, prepare numerous different transgenic vectors comprising human immunoglobulin light chain gene segments, human immunoglobulin heavy chain gene segments, human Cmu-coding regions fused to human bcl2 coding sequence, human CD79alpha and CD79beta transgenes, and loss-of-function mutations within the rabbit Cmu and rabbit Ck loci, under the control of their various promoters, trial and error experimentation to generate the claimed transgenic rabbit, heterozygous and homozygous, comprising the claimed transgenic vectors by the use of various techniques including ES cell technology, microinjection of the transgenic vector into fertilized eggs, somatic cell nuclear transfer, and nuclease-mediated genome editing, identify and characterize numerous different transgenic rabbits comprising the claimed transgenic vectors expressing humanized immunoglobulin loci, trial and error experimentation to identify the phenotypes of the generated transgenic rabbits, immunization of the generated transgenic rabbits, trial and error experimentation to determine whether any B cells of the peripheral blood from the transgenic rabbit expresses a humanized immunoglobulin kappa light chain and/or humanized Ig heavy chain, and trial and error experimentation to determine what would be the resulting phenotype of said transgenic rabbits after the immunization process.
For the reasons discussed above, it would have required undue experimentation for one skilled in the art before the effective filing date of the claimed invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the working examples provided and scarcity of guidance in the specification, the level of skilled artisan which is high, and the unpredictable nature of the art. 

Applicant argues that claim 8 has been amended to recite the immunoglobulin light chain transgene as described in Example 1 and clarify the relationship between B segment IGKV1-39-01 and the human Vk elements, and claim 8 clarify the phenotype of the claimed transgenic rabbit by reciting “wherein one or more B-cells obtained from peripheral blood of said transgenic rabbit upon immunization with an antigen expresses a humanized immunoglobulin kappa light chain”.   One skilled in the art would readily appreciate that the claimed transgenic rabbit could be used to produce antibodies having a humanized immunoglobulin kappa light chain against any antigen of interest following the methods described in Examples 1-3 of the specification.  Examples 4-5 characterize B cell and antibody Fab fragment obtained from the presently claimed transgenic rabbit immunized with an exemplary antigen TPBG and demonstrate expression of a humanized Ig kappa light chain by B cells obtained from peripheral blood of the transgenic rabbit upon immunization with TPBG.  A skilled person in the art, after reading the present specification including lines 13-29 on page 12, would readily understand that SEQ ID NO. 12-14 are humanized immunoglobulin kappa light chains derived from human IgKV1-39-01 and IgKJ4 elements (Remarks, p. 4-6).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 112(a) and the following reasons.
Lines 13-29 on page 12 of the specification describe nucleotide sequence encoding light chain V gene segment IGKV1-39-01 (SEQ ID NO. 2) and its corresponding amino acid sequence (SEQ ID NO. 3), and the full-length human IgKJ4*01/02 nucleic acid sequence and amino acid sequence (SEQ ID Nos. 4-5).  Total RNA was prepared from B cell lysate and RTPCR was performed to obtain cDNA.  The used antigen was the extracellular domain of TPBG (trophoblast glycoprotein, SEQ ID No. 11) and the resulting antibodies for the extracellular domain of TPBG are described as SEQ ID Nos. 12-14 (Example 4, p. 23).  Anti-TPBG samples were added in a 1:2 dilution series to determine its binding to recombinant TPBG.  Supernatant comprising anti-TPBG antibodies were added in a 1:2 dilution series to determine its binding to human TPBG in the human breast cancer tumor cell line MCF7.  Table shows the binding of anti-TPBG Fab fragment to human TPBG (Example 5, p. 24).
It is unclear whether the extracellular domain of TPBG is the antigen used in Example 1 to immunize the claimed transgenic rabbit.  It is unclear whether the antibody sequence of SEQ ID Nos. 12-14 are the antibodies produced from the immunization of the claimed transgenic rabbit by using the extracellular domain of TPBG.  It is also unclear whether the anti-TPBG sample and the anti-TPBG antibodies mentioned in example 5 are the antibodies of SEQ ID Nos. 12-14 of example 4.  It is unclear what would be the relationship between SEQ ID Nos. 2-5 and SEQ ID No. 12-14.  It is also unclear whether the antibodies of SEQ ID Nos. 12-14 are human antibodies against human Ig kappa light chain or human Ig heavy chain or both.  The specification fails to provide adequate guidance and evidence for how the claimed transgenic rabbits were generated.  The specification fails to disclose what would be the phenotype of the claimed transgenic rabbits, heterozygous or homozygous, comprising the claimed humanized Ig light chain and Ig heavy chain segments.  The specification also fails to disclose whether the transgenic rabbit used for immunization is homozygous or heterozygous.  The phenotype of homozygous transgenic rabbit could be different from the phenotype of heterozygous transgenic rabbit, and their resulting phenotypes were unpredictable before the effective filing date of the claimed invention.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to generate the claimed transgenic rabbits with desired phenotype, and without a phenotype, one skilled in the art would not know how to use the claimed transgenic rabbits.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632